Citation Nr: 0408284	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residual chronic low back pain.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  In that decision, the 
RO denied entitlement to a TDIU, an increased rating in 
excess of 20 percent for residuals of a fracture of the left 
femur with healed osteomyelitis and limitation of motion of 
the left knee (left leg disability), and service connection 
for a left hip disorder as secondary to the veteran's 
service-connected left leg disability; and granted service 
connection for residual chronic low back pain as secondary to 
the veteran's service-connected left leg disability and 
assigned an initial 10 percent disability rating, effective 
from June 29, 2001.  

The Board observes that, in a July 2001 VA Form 21-4138, the 
veteran withdrew his claim for a nonservice-connected 
pension.

In an April 2003 VA Form 9, the veteran filed untimely 
notices of disagreement (NODs) with the March 2002 denials of 
his claims for an increased rating in excess of 20 percent 
for his left leg disability and for service connection for a 
left hip disorder as secondary to that disability.  In a 
letter to the veteran dated April 10, 2003, the RO notified 
the veteran that his NODs were untimely and that it was 
accepting his VA 9 Form as a reopened claim as to both 
issues. 


REMAND

Before receiving the appellant's claims, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

The Board finds that VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the issues remaining on appeal.  Although 
the RO did provide him with specific information concerning 
what additional information he needs to submit to establish 
entitlement to a TDIU and to a higher rating for a low back 
disorder and what information VA would attempt to obtain as 
required by the VCAA in an October 2001 letter, the RO did 
not provide the veteran with, or consider, recent revisions 
in the criteria for rating spinal disabilities.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
must provide the appellant with such information, as required 
by law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  

The duty to assist includes obtaining pertinent non-VA and VA 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
The veteran filed his service-connection and TDIU claims in 
June 2001.  In an October 2001 letter, the RO asked the 
veteran to identify the health care providers, who had 
treated him, and to furnish signed authorizations for release 
of records.  He responded that he went to the Pittsburgh VA 
Medical Center over twenty years ago.  Only medical records 
from the Dothan and Montgomery, Alabama, VA medical 
facilities from February to May 2001 have been associated 
with the record.  The Board feels that another attempt should 
be made by the RO to obtain any missing treatment records.  
The RO should ask the veteran again to identify and sign 
releases for health care providers that have treated him for 
his service-connected low back and left leg/knee disorders 
since June 2001 and for a claimed left hip disorder since his 
discharge from service in September 1969 to the present and 
should obtain missing non-VA and recent VA treatment records.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board observes that the November 2001 VA examiner noted 
that X-rays reflected that there was a possibility of 
degenerative disk disease (DDD) of the lumbosacral spine and 
he gave an opinion on whether the veteran's degenerative 
joint disease of the left knee was secondary to the veteran's 
service-connected left leg disorder without the benefit of a 
review of service medical records.  The rating criteria 
pertaining to intervertebral disc syndrome (IDS) were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002).  Similarly, the rating criteria for 
diseases and injuries of the spine were recently amended 
effective September 26, 2003.  See 68 Fed. Reg. 54,454-58 
(August 27, 2003).  The November 2001 VA examination report 
did not contain clinical findings addressing the revised 
rating criteria, which includes both orthopedic and 
neurologic criteria.  The veteran should be afforded VA 
orthopedic and neurologic examinations for his low back 
disability to consider the new IDS and September 2003 spinal 
disorders rating criteria.  On remand, the examiner should 
indicate whether the veteran has IDS of the lumbosacral spine 
(that is, DDD) and the RO should consider all likely 
diagnostic codes for the veteran's low back disorder, to 
include both the old (pre-September 2002) and new rating 
criteria (September 2002 and September 2003).  

The RO also failed to indicate whether "staged" ratings 
would be warranted for the veteran's low back disorder under 
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability that is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  The RO 
also should ensure that all the notification and development 
action required by the VCAA is completed. 

Finally, the Board observes that the reopened claims for 
service connection for a left hip disorder and for a higher 
rating for the veteran's left leg disability and the 
contentions raised on appeal, in particular, a higher rating 
for a low back disorder, are so closely tied together with 
each other and the issue of entitlement to a TDIU that a 
final decision on the latter issue cannot be rendered until 
decisions on the service-connection and increased rating 
issues have been rendered, and thus are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board must therefore defer action on the issue 
of entitlement to TDIU at this time.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
left leg and low back disorders from June 
2001 to the present and for a left hip 
disorder from September 1969 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, the RO 
should obtain missing records from the 
Pittsburgh, Pennsylvania, and Montgomery, 
Alabama, VA Medical Centers.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

3.  Following completion of 1 and 2 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded orthopedic 
and neurologic examination(s).  The 
claims file (including service medical 
records) and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination(s), and should so indicate in 
the report(s).  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

The veteran should be afforded an 
orthopedic/
neurologic examination to determine the 
nature and extent of the veteran's low 
back and left leg disorders.  If range of 
motion studies demonstrate any limitation 
of motion, the examiner(s) should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner(s) should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner(s) should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner(s) 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner(s) also 
should indicate whether there is 
unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any low back pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  

With regard to the veteran's left leg 
disability, the examiner should indicate 
the presence of associated arthritis and 
whether there is malunion of the femur 
with either slight, moderate or marked 
knee or hip disability.  The examiner(s) 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  

If the veteran has degenerative disc 
disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  The 
examiner(s) should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected left leg and low back 
disabilities and render an opinion as to 
the overall effect of these disabilities 
on the veteran's ability to obtain and 
retain employment.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection, increased rating and 
TDIU claims, including any additional 
evidence obtained on remand.  In 
particular, the RO's review for the 
veteran's back disability should include 
consideration of: the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2003); all 
applicable diagnostic codes under 
38 C.F.R. § 4.71a, both the pre-September 
2003 and the revised IDS and spinal 
rating criteria; and staged ratings under 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

5.  If the determination remains 
unfavorable to the appellant regarding 
the issues of whether new and material 
evidence has been received to reopen his 
claim for service connection for a left 
hip disorder and entitlement to a rating 
in excess of 20 percent for his service-
connected left leg disability, he should 
be provided notification of his appellate 
rights.  If a timely notice of 
disagreement is received, he and his 
representative should be provided with a 
statement of the case.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claims reviewed by the Board.  

Additionally, the veteran and his 
representative should be issued a 
supplemental statement of the case in 
reference to the issues of entitlement to 
an initial rating in excess of 10 percent 
for residual chronic low back pain and 
TDIU and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




